The appeal is from a judgment assessing against appellant a fine of $25 for violating the gaming law.
The conviction is under Article 563 of the Penal Code, which reads thus:
"If any person shall go into or remain in any gambling house, knowing the same to be such, or shall remain in any place where any of the games prohibited by this act or, within his knowledge, being played, dealt or exhibited, he shall be punished by a fine of not less than twenty-five nor more than fifty dollars. Gambling house and gaming house, as used in this law, is meant any place where people resort for the purpose of gaming, betting or wagering."
All gambling at games played with dice are prohibited by another section, namely, Art. 567. See Knowles v. State,67 Tex. Crim. 600.
The State's theory, sustained by the evidence, is that various persons were playing games with dice and betting money in a certain restaurant and that appellant went into the house and remained as an onlooker, but did not participate in the game. As we understand this construction of the statute, the evidence supports the conviction. Renfro v. State, 82 Tex. Crim. 344.
The court's reasoning in the last-mentioned case is that inasmuch as betting at a game played with dice is unlawful wherever played, it is likewise unlawful for one to remain in any place where such betting is going on. The case of Walters v. State, 58 Tex.Crim. Rep., is distinguished upon the ground that the game there in question was not unlawful nor in an unlawful place. To gamble with cards unless *Page 126 
it was in a gambling house or one resorted to for gambling purposes is not prohibited. Penal Code, Title 11, Chap. 4. With games of dice, there is no such limitation. Scott v. State,69 Tex. Crim. 615.
The judgment is affirmed.
Affirmed.